Title: From Benjamin Franklin to Michel-Guillaume St. John de Crèvecœur, [after 2 April 1783]
From: Franklin, Benjamin
To: Crèvecœur, Michel-Guillaume St. John de


Sir,[after April 2, 1783]
I have perused the foregoing Memoir, and having formerly had some Share in the Management of the Pacquet Boats between England and America, I am enabled to furnish you with some small Remarks.—
The Project is good, & if carried into Execution will certainly be very useful to Merchants immediately, and profitable to the Revenue of the Post Office at least after some time; because not only Commerce increases Correspondence, but Facility of Correspondence increases Commerce, & they go on mutually augmenting each other.

Four Packet Boats were at first thought sufficient between Falmouth and New York, so as dispatch one regularly the first Wednesday in every Month. But by Experience it was found that a fifth was necessary; as without it, the Regularity was sometimes broken by Accidents of Wind & Weather, & the Merchants disappointed & their Affairs deranged, a Matter of great Consequence in Commerce.— A fifth Packet was accordingly added.
It is probable, as you observe, that the English will keep up their Packets. In which Case I should think it adviseable to order the Dispatch of the French Packets in the intermediate times, that is on the third Wednesdays. This would give the Merchants of Europe & America Opportunities of Writing every Fortnight. And the English who had miss’d Writing by their own Packet of the first Wednesday, or have new Matter to write which they wish to send before the next Month, will forward their Letters by the Post to France to go by the French Packet, & vice versa, which will encrease the Inland Postage of both Nations.—
As these Vessels are not to be laden with Goods, their Holds may, without Inconvenience, be divided into separate Apartments after the Chinese Manner, and each of those Apartments caulked tight so as to keep out Water. In which Case if a Leak should happen in one Apartment, that only would be affected by it, & the others would be free; so that the Ship would not be so subject as others to founder & sink at Sea. This being known would be a great Encouragement to Passengers.
I send you a Copy of a Chart of the Gulph Stream which is little known by European Navigators, and yet of great Consequence; since in going to America they often get into that Stream and unknowingly stem it, whereby the Ship is much retarded & the Voyage lengthened enormously.— The directions being imperfectly translated and expressed in French, I have put them more correctly in English.



I have the honour to be &cM. St. Jean de Crevecoeur

